Citation Nr: 1426478	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  13-26 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a dental condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1966 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, that denied entitlement to service connection for a dental condition.  The Board has reviewed the Veteran's physical claims file and the Virtual VA electronic claims file.

In December 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript is in the claims file.


FINDING OF FACT

The competent evidence indicates that the Veteran does not have a dental disability other than tooth loss for which service connection for compensation may not be granted.


CONCLUSION OF LAW

The criteria for establishing service connection for compensation purposes for a dental disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2013).








REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

In this appeal, in April 2011 and May 2011 letters, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  These letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No further notice is required. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims file consists of the service treatment records (STRs) and private medical records.  Also of record and considered in connection with the appeal is the transcript of the December 2013 Board hearing, along with various written statements provided by the Veteran. 

The Board also finds that the December 2013 hearing was adequate as the undersigned VLJ explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Additionally, to the extent that there were any shortcomings, the Veteran was not prejeudiced as there is no indication that there is any further outstanding evidence pertinent to his claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

In this case, the Board finds that a VA examination is not warranted as there is no evidence suggesting that the Veteran has a current dental disability eligible for compensation.  While the service treatment records show tooth extraction and repair of tooth decay during service, there is no evidence of trauma to the teeth or mouth or a compensable dental or oral disability during service.  Moreover, there is no evidence of current bone loss of the mandible or maxilla or any of the dental or oral conditions subject to compensation set forth in 38 C.F.R. § 4.150.  Accordingly, as there is no evidence of a dental disability for compensation purposes, the first McLendon element is not satisfied.  As such, a VA examination is not warranted. See id; see also 38 U.S.C.A. § 5103A(a)(2) (West 2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification is required.




II. Analysis

The Veteran claims entitlement to service connection for a dental disability for compensation purposes.  Specifically, he argues that a routine dental examination during service resulted in infections causing his teeth to fall out.  For the following reasons, the Board finds that service connection for a dental disability for compensation purposes is not warranted.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The elements of a valid claim for direct service connection are as follows: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Dental disorders are treated differently than other medical disorders in the VA benefits system.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease are not considered disabling conditions, and may be considered service connected solely for establishing eligibility for VA outpatient dental treatment.  See 38 C.F.R. § 3.381(a).   

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These conditions include various problems of the maxilla, mandible, or temporomandibular articulation, loss of whole or part of the ramus, loss of the condyloid process or coronoid process, loss of the hard palate, or loss of teeth due to loss of substance of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis rather than as a result of periodontal disease.  See id.  Therefore, in the absence of a claim for any of these disabilities, or evidence that the Veteran has such disabilities, service connection for compensation purposes for a dental disability or condition is not warranted.  See id.

The evidence of record does not establish that the Veteran has a dental disability for compensation purposes.  A review of the STRs shows that he had an entrance dental examination in October 1996.  At that time, it was noted that teeth #1, 16, 17, and 32 (commonly referred to as the wisdom teeth) were missing and he had dental carries in various teeth.  The service dental examinations also show that the Veteran received fillings in various teeth for tooth decay.  The STRs are negative for bone loss, trauma, or any disability of the mouth or teeth subject to compensation.  

As support for his claim, the Veteran submitted a letter from his private dentist, Dr. S.B., who treated him during service.  Dr. Bettin reported that he treated him on several occasions in March 1970.  He first gave him a focus examination for pain in tooth # 9 and then palliative care to relieve the pain.  At a follow up visit, Dr. Bettin performed a root canal therapy, debridement, placed medication and sealed it with B & T.  At a subsequent visit, he closed the canal with sealant and ML adaptic #9.    

Post service private dental treatment records show that the Veteran has had many attempts to re-cement the crown over tooth #9 since 1993.  As a result, he has had chronic inflammation.  Additionally, in October 2003, the Veteran was advised that he needed a bridge or implant for tooth #9 to avoid continuous bone loss, but he elected to keep it as long as possible.  Again in 2004 and 2005, he received treatment for his crown.

While the Veteran had dental caries on several teeth, treatable carious teeth will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  See 38 C.F.R. § 3.381(a).  Thus, compensation is not warranted for any dental carries or teeth extracted during service in the absence of a compensable disability. 

The Veteran's lay statements have been considered.  He has not alleged tooth loss due to trauma or a disease such as osteomyelitis.  Instead, he asserts that his dental problems consist of periodontal or gum disease.  As discussed above, service connection for compensation purposes is not warranted for periodontal disease or resulting tooth loss.  In this regard, the Board notes that VA regulation specifically provides that loss of teeth from loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, DC 9913, Note. 

In summary, the Veteran does not have tooth loss due to bone loss due to trauma or disease as described in 38 C.F.R. § 4.150 or any other dental disability for VA compensation purposes. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a dental disability for compensation purposes must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a dental condition is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


